Citation Nr: 0025042	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99- 08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
arthritis and limitation of motion (LOM), left knee, (left 
knee arthritis with LOM) currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased rating for anterior collateral 
ligament deficit and lateral meniscal pathology with 
lateral instability, left knee (left knee instability), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from July 1985 
to November 1985, and on active duty from August 1989 to 
March 1992.

This veteran's claim for an increased rating comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that increased the 
evaluation assigned to the veteran's left knee peripatellar 
pain to 10 percent.  A notice of disagreement was received in 
June 1998.  A statement of the case was issued in January 
1999, as to the veteran's left knee disability only.  A 
substantive appeal regarding the veteran's left knee 
disability was received in April 1999.  

The Board also notes that in July 1998, the RO granted a 
separate 10 percent evaluation for lateral instability of the 
left knee.  A notice of disagreement was received in December 
1998.  A statement of the case was issued in January 1999.  A 
substantive appeal was received from the veteran in April 
1999.  As such, the issues in appellate status are as listed 
above.

The Board notes that, as will be addressed in the REMAND 
portion of this decision, in June 1998, the veteran had filed 
a notice of disagreement with respect to the RO's May 1998 
denial of his claim for an increased (compensable) rating for 
his service connected left eye disability.  However, a 
statement of the case has never been issued with respect to 
that issue.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran suffers from a service connected left knee 
disability manifested by post traumatic degenerative joint 
disease, subjective complaints of pain, crepitation, and 
slight limitation of motion.

3. The veteran suffers from a left knee disability manifested 
by instability which is no more than slight.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
left knee arthritis with LOM have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (1999).

2. The criteria for an evaluation in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that increased 
ratings are warranted for the veteran's left knee 
disabilities.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

A review of the record reflects that service connection was 
established for a left knee disability in November 1992.  
This decision was based chiefly on a review of the veteran's 
service medical records (SMRs) and reports of VA examinations 
conducted in August 1992.  The RO noted that the veteran 
sustained a left knee disability before he entered service, 
but that it was aggravated by military duty.  The report of 
the VA examination dated August 1992 found that the veteran 
was status post primary repair of the anterior cruciate 
ligament (ACL) with the presence of an old Pellegrini-Stieda 
lesion.  The veteran had mild atrophy of the left quadricep.  
Range of motion of the left knee at that time was from 5 to 
130 degrees.

The veteran during that examination complained of 
peripatellar pain on the mediolateral patellar facet, and 
mild medial joint line pain.  The examination found no 
tenderness over the femoral insertion of the medial 
collateral ligament.  The veteran had a mild laxity grade I 
of the medial collateral ligament with some opening in full 
extension.  The ACL appeared to be intact with a firm end 
point, and no increased laxity when compared to the right.  
The veteran did not have Pivot shift or posterior cruciate 
ligament instability.  The veteran did have some crepitance 
with flexion.  Based on these findings, a noncompensable 
evaluation was assigned for the veteran's left knee 
disability.

In March 1998, the veteran submitted a claim for an increased 
rating for his service connected left knee disability.  In 
May 1998, the veteran's rating was increased to 10 percent 
(for peripatellar pain), and in July 1998 he was given a 
separate evaluation of 10 percent for lateral instability.  
These decisions were based on VA examination reports and 
outpatient treatment records, which will be discussed below.

In this regard, with respect to these claims, the relevant 
evidence of record includes a VA outpatient treatment record 
dated March 1998 which indicated that the veteran complained 
of left knee clicks, and that the knee was giving away when 
walking or standing.  His left knee at that time had a range 
of motion of 90 degrees without pain.

An outpatient record from April 1998 indicates that the 
veteran was continuing to complain of an unstable left knee 
with persistent pain in the lateral joint line.  The examiner 
found at that time that the veteran had mild crepitation, 
with no effusion, and tenderness to palpation along the 
lateral joint line.  The examiner found the veteran to be 
status post left ACL repair with an unstable joint, and 
persistent pain.

The veteran was seen on an outpatient basis in May 1998, with 
complaints that he had injured his left knee performing 
exercises, and had suffered discomfort and edema.  At the 
time he was examined, four days after he injured himself, he 
was found to have no edema and minimal discomfort, but with a 
clicking sound on flexion.

Another outpatient record dated May 1998 indicates that the 
veteran was experiencing severe joint pain and swelling that 
prohibited him from working, and that his cold environment at 
work was aggravating his pain.  The examiner found marked 
crepitation on flexion and extension, and tenderness along 
the anterior and lateral joint lines.  A small synovial 
effusion was noted, but no increased joint temperature.  The 
examiner found the veteran to be status post left ACL repair, 
and to have osteoarthritis of the left knee.

The report of a VA examination from May 1998 indicates that 
the veteran reported persistent pain especially over the 
outer portion of his knee.  This report indicated that the 
veteran's range of motion was 0 to 125 degrees.  There was no 
instability found to varus valgus stress.  There was a 1+ 
Lachman's sign, but no evidence of pivot phenomena.  The 
veteran was found to have some significant lateral joint line 
tenderness especially posteriorly with a positive McMurray's 
sign.  The veteran had no effusion.  A 4 cm. atrophy of the 
quadricep mechanism was found.  The veteran was diagnosed 
with early degenerative changes in an ACL deficit knee with 
recent onset of lateral meniscal pathology. 

In June 1998, the veteran was again seen on an outpatient 
basis, for continued complaints of left knee pain, and a 
feeling of the knee giving way.  At that time, the veteran 
was found to have a range of motion from 0 to 115 degrees, 
some tenderness to palpation, no effusion, no instability, 
but again some atrophy of the quadricep mechanism.  The 
veteran was given a diagnosis at that time of degenerative 
joint disease of the left knee.  X-rays taken of the 
veteran's left knee at that time show that his tibia was 
mildly offset with reference to the femur, and that soft 
tissue calcium was still present on the medial side.  When 
seen the next week with continued complaints of pain, the 
veteran was urged to contact the physical therapy department 
with regard to an exercise program. 

The veteran's medical records indicate that he was seen 
several times in June 1998 for kinesiotherapy, with the 
stated goal of improving stability of the knee by increasing 
strength and tone of the quadriceps.  He had to discontinue 
physical therapy in July due to employment conflicts, but at 
the time he indicated that his knee felt stronger since 
initiation of the exercise program, though he continued to 
have occasional soreness of the left knee joint in the 
lateral region.

In September 1998, the veteran still had some left knee pain, 
and was found to be not much improved from his physical 
therapy, with intermittent swelling.  At the time of 
examination, there was no effusion, and range of motion was 
0-120 degrees.  A McMurray's test was positive, but there was 
no lateral instability.  At that time, the veteran was 
diagnosed with a probable lateral meniscus tear, and was 
scheduled for arthroscopy on the knee. 

In October 1998 the veteran continued to complain of pain in 
his knee, and a left knee arthroscopy was performed.  Upon 
admission for the procedure, the veteran was found to have a 
range of motion from 0 to 115 degrees, with no effusion or 
instability, but with general atrophy.  Upon arthroscopy, the 
patellofemoral joint was noted to have some degenerative 
changes.  Approximately grade I-II chondromalacia was noted.  
The medial meniscus was found to be intact with minimal 
degenerative changes of the femoral condyle and tibial 
plateau.  The ACL graft was stable to probe, with no scar 
tissue.  The lateral meniscus was found to have degenerative 
changes consistent with a tear on the medial margin.  The 
lateral femoral condyle and tibial plateau were noted to have 
some grade II-III chondral changes. 

In a November 1998 postoperative examination, the veteran 
continued to have pain and crepitation.  He had full joint 
flexion.  Rehabilitation was prescribed for the veteran at 
that time.

The report of a VA examination conducted February 1999 
indicates that the veteran's left knee appeared fairly stable 
to anterior drawer test and pivot shift testing.  Lachman's 
testing was fairly stable.  There was tenderness along the 
medial joint line, more so than the lateral joint line.  
There was also patellofemoral joint tenderness and crepitus 
with compression.  His range of motion in the left knee was 
3-5 degrees to about 105 degrees.  The veteran's left knee 
was found stable to anterior and posterior drawer stresses, 
pivot shift testing, and varus stress, but was instable to 
valgus stress consistent with MCL incompetence, and opened at 
least 15 degrees on that side.  The McMurray's test was 
positive for medial joint pain.  The examiner found a 
diagnosis of post-traumatic degenerative joint disease of the 
left knee after reinjury in 1992, with an initial injury in 
1983.  The examiner found that the veteran's left knee had 
limited range of motion, instability, and early degenerative 
joint disease, which was affecting his activities of daily 
living and his ability to maintain his job in a recreational 
department.  The examiner indicated that the veteran had a 
good likelihood to go on to further degenerative joint 
disease which might eventually cumulate in total arthroplasty 
in the future.

X-rays also taken in February 1999 show a squared off 
osteophyte associated with the medical tibial spine of the 
left tibia.  Also present were posterior osteophytes 
associated with the left patella and an inferior anterior 
osteophyte associated with the patella.  Joint spaces were 
well maintained.  There were collateral ligament 
calcifications medially on the left.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

The Board has reviewed the veteran's claims in light of the 
history of the disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

The Board notes that the service-connected left knee 
instability is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), which 
contemplates slight disability of the knee (recurrent 
subluxation or lateral instability of the knee).  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee, and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability of the knee.

 The veteran's service-connected left knee arthritis with LOM 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, 5260 (1999), which 
contemplates arthritis and limitation of motion.  The 
criteria for rating under Diagnostic Code 5010, arthritis due 
to trauma, can be found under Diagnostic Code 5003, 
degenerative arthritis.  That section indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, for the purpose of rating disabilities from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (1999)

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent rating 
requires that extension be limited to 30 degrees. A 50 
percent rating, the maximum allowed under this code, requires 
that extension be limited to 45 degrees.  38 C.F.R § 4.71a, 
Diagnostic Code 5261 (1999).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased ratings for the veteran's service connected left 
knee disabilities.  As reported in the veteran's February 
1999 VA examination, the veteran's range of motion in the 
left knee is from a 3-5 degree flexion contracture to further 
flexion of about 105 degrees.  At worst, as shown in the 
outpatient treatment records dated March 1998, the veteran 
was able to flex his knee to 90 degrees without pain.  
Although the veteran does have some limitation of motion, 
that limitation does not rise to a compensable level under 
Diagnostic Code 5260 or 5261.   As such, the veteran is 
properly receiving a 10 percent rating for limitation of 
motion under Diagnostic Code 5010, which, again, provides 
that when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion.

It is noted that while the veteran has made some complaints 
of pain and that while there is no doubt some functional 
disability associated with his left knee, the Board does not 
find such disability is to such a level as to warrant an 
evaluation higher than 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Further, the veteran's service connected left knee 
instability is properly rated at 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The report 
of the VA examination of February 1999 found that the 
veteran's knee was fairly stable to anterior and posterior 
drawer stresses, pivot shift testing, and varus stress, but 
was instable to valgus stress consistent with MCL 
incompetence.  Lachman testing was fairly stable.  Although 
there is evidence that the veteran had lateral instability 
during an outpatient visit of May 1998, the outpatient 
treatment records of June and September 1998 and found no 
lateral instability.  All of these findings are consistent 
with a slight knee instability, such that a rating of 10 
percent is warranted.  There are no medical findings to 
indicate that the veteran's instability rises to a moderate 
level, such that a 20 percent finding is warranted.  

In conclusion, the Board finds that the veteran's knee 
disabilities are currently properly rated as 10 percent 
disabling due to slight lateral instability of the knee, and 
10 percent disabling for some limitation of motion (to a 
noncompensable degree) with degenerative arthritis 
established by X-ray findings.


ORDER

Entitlement to an increased rating for the veteran's service 
connected left knee arthritis with LOM, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to an increased rating for the veteran's service 
connected left knee instability, currently evaluated as 10 
percent disabling, is denied.


REMAND

As mentioned previously, the veteran had filed a notice of 
disagreement with respect to the May 1998 RO decision denying 
him an increased rating for his left eye disability.  
However, a statement of the case has never been issued with 
respect to that issue.  As such, the RO is now required to 
send the veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30 (1999).  In this regard, the Court has held that where 
a notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case. The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to increased rating for a 
left eye disability in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



